Case 19-01229-5-JNC        Doc 78 Filed 10/15/20 Entered 10/15/20 16:14:15             Page 1 of 15




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

  IN RE:                                                  )
                                                          )          Case No. 19-01229-5-JNC
  CAH ACQUISITION COMPANY 12, LLC, d/b/a                  )
  FAIRFAX COMMUNITY HOSPITAL,                             )          Chapter 11
                                                          )
                 Debtor.                                  )
                                                          )

   TRUSTEE’S FINAL REPORT AND REQUEST FOR FINAL ORDERS APPROVING
       OF ADMINISTRATIVE EXPENSES AND ENTRY OF FINAL DECREE
         PURSUANT TO BANKRUPTCY RULE 3022 CLOSING THE CASE

        Thomas W. Waldrep, Jr., the undersigned pre-dismissal Chapter 11 trustee (the “Trustee”)
 for CAH Acquisition Company 12, LLC d/b/a Fairfax Community Hospital (the “Debtor”), hereby
 makes this Final Report and Request for Final Decree Closing the Case pursuant to Rule 3022 of
 the Federal Rules of Bankruptcy Procedure and states as follows:

         1.     A petition under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§
 101, et seq., was filed on March 17, 2019 (the “Petition Date”). The Trustee was appointed on
 March 18, 2019.

        2.      On March 22, 2019, the Fairfax Healthcare Authority filed its emergency motion
 to dismiss the Debtor’s case (the “Motion to Dismiss”) [Dkt. No. 22].

        3.      On March 28, 2019, the Court held a hearing on the Motion to Dismiss, and on
 March 29, 2019, the Court entered its Order dismissing the Debtor’s case (the “Order Dismissing
 Case”) [Dkt. No. 40]. The Order Dismissing Case directed the Trustee to retain $10,000 from the
 $17,767 known to be held in the Debtor’s U.S. Bank provider accounts and send the sum of such
 funds to Fairfax Healthcare Authority. The Trustee was also aware of a local bank account at
 Armstrong Bank in Oklahoma, but the short pendency of the case and pendency of the Motion to
 Dismiss prevented the Trustee from obtaining access to or control over that account.

        4.      Unbeknownst to all parties as well as the Court, on March 25, 2019, the New York
 City Marshal Stephen W. Biegel garnished a total of $14,674.66 (the “Garnishment”) from the
 Debtor’s US Bank accounts on behalf of creditor GTR Source LLC. The Garnishment was the
 only post-petition debit from either of the Debtor’s accounts. Redacted copies of the Debtor’s
 March 2019 US Bank account statements are attached hereto as Exhibit A.

         5.     On April 1, 2019, the next business day following the entry of the Order Dismissing
 Case, the Fairfax Healthcare Authority placed the Debtor into a voluntary Chapter 11 Bankruptcy
 Case in the United States Bankruptcy Court for the Northern District of Oklahoma, Case No. 19-
 10641 (the “Oklahoma Case”).
Case 19-01229-5-JNC            Doc 78 Filed 10/15/20 Entered 10/15/20 16:14:15                        Page 2 of 15




         6.      On April 4, 2019, counsel for the Debtor’s affiliates, debtors in jointly-administered
 bankruptcy cases pending before this Court, lead Case No. 19-00730, filed a motion to, inter alia,
 transfer the venue of the Oklahoma Case to this Bankruptcy Court.

          7.     On April 11, 2019, the Court entered its Order transferring the Oklahoma Case to
 the Eastern District of North Carolina. On April 12, 2019, the Court entered an amended Order to
 clarify that such transfer of venue was effective the day the Order was entered, abrogating the 14-
 day period to appeal such Order. The Debtor’s current case, Case No. 19-01697 (the “Transferred
 Case”), remains pending before this Court. Due to the short period of time between the Order
 Dismissing Case, the filing of the Oklahoma Case, and the Order transferring venue, as well as the
 Garnishment, the Trustee never sent the any funds to the Fairfax Health Authority. The final
 posted balance of the Debtor’s US Bank accounts prior to the filing of the Oklahoma Case was
 $7,139.24.1

        8.     On April 17, 2019, the Court entered the Order approving the employment of
 Hendren, Redwine & Malone, PLLC (“Hendren Redwine”) as co-counsel for the Trustee during
 the pendency of the case. On April 19, 2019, the Court entered the Order approving the
 employment of Waldrep LLP as co-counsel for the Trustee during the pendency of the case. On
 May 2, 2019, the Court entered the Order approving the employment of Grant Thornton LLP
 (“Grant Thornton”) as financial consultant for the Trustee during the pendency of the case.

         9.      On May 1, 2019, co-counsel for the Trustee, Waldrep LLP, submitted an initial and
 final application for compensation seeking $17,921.50 in fees and $118.10 in expenses. On July
 3, 2019, the Court entered an order approving such application in the amount of $17,700.00 for
 fees and $188.10 for expenses.

         10.    Following the entry of the Dismissal Order, the Court approved the following
 applications for compensation of fees and expenses. The Trustee has made no disbursements upon
 the below approved applications:

                  a. On May 30, 2019, the Court entered the Order approving the application for
                     compensation of Hendren Redwine in the amount of $3,995.75 in fees and
                     $49.70 in expenses; and

                  b. On July 3, 2019, the Court entered the Order approving the application for
                     compensation of Waldrep LLP in the amount of $3,998.00 in fees and $0.00 in
                     expenses.

        11.     Due to the short period of time between the Petition Date and the Order Dismissing
 Case, the intervening Oklahoma Case, and the Garnishment, the Trustee was prevented from
 sequestering or transferring any funds as ordered in the Order Dismissing Case. As a result, the
 Trustee never transferred funds from the Debtor’s US Bank accounts to another account or payee,

 1
  Due to the pendency of the Debtor’s first bankruptcy case, the funds debited by the Garnishment were held in a U.S.
 Bank suspense account and refunded to the Debtor’s US Bank accounts after the commencement of the Oklahoma
 Case.

                                                          2
Case 19-01229-5-JNC       Doc 78 Filed 10/15/20 Entered 10/15/20 16:14:15              Page 3 of 15




 nor did the Trustee make any disbursements from any of the Debtor’s accounts. The Trustee’s
 access to and control over the Debtor’s US Bank accounts was effectively limited to an
 information-only basis prior to the Order Dismissing Case. The assets of the Debtor’s bankruptcy
 estate in the Oklahoma Case became the bankruptcy estate property of the Debtor’s Transferred
 Case.


          12.    The Trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §
 1106 during the pendency of the case. The Trustee was able to obtain records for the Debtor’s US
 Bank accounts following the dismissal of the Debtor’s first bankruptcy case. On the Petition Date,
 the total balance in those accounts was $13,941.06. Prior to the Order Dismissing Case, an
 additional $7,872.84 was deposited into the US Bank accounts by various third-party payors;
 $14,674.66 was debited from the US Bank accounts through the Garnishment, and the final balance
 of the U.S. Bank account $7,139.24 was subsumed into the Debtor’s estate in the Transferred Case.
 As a result, no funds shall be distributed on either approved application for compensation entered
 in this case.

         Pursuant to Sections 1106(a)(1) and 704(a)(9) of the Bankruptcy Code and Federal Rule
 of Bankruptcy Procedure 5009, the Trustee hereby declares that the foregoing report is true and
 correct to the best of his knowledge. The Trustee forgoes and waives any request for any
 compensation to which he may be entitled under Section 326 of the Bankruptcy Code. The Trustee
 further states that no payments have been made or promised to him for services rendered or to be
 rendered in any capacity in this case. No agreement or understanding exists between the Trustee
 and any other person for sharing compensation received or to be received.

         WHEREFORE, the Trustee respectfully requests the Bankruptcy Administrator to
 approve this report, and, the estate property subject to administration by the Trustee being fully
 administered, requests the entry of final orders approving the above administrative expenses on a
 final basis and entry of a final decree by this Court pursuant to Bankruptcy Rule 3022 closing this
 case.

        Respectfully submitted, this the 15th day of October, 2020.


                                       WALDREP WALL BABCOCK & BAILEY PLLC

                                       /s/ Thomas W. Waldrep, Jr.
                                       Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                       James C. Lanik (NC Bar No. 30454)
                                       Jennifer B. Lyday (NC Bar No. 39871)
                                       1076 W. Fourth Street
                                       Winston-Salem, NC 27101
                                       Telephone: 336-717-1280
                                       Telefax: 336-717-1340
                                       Email: notice@waldrepwall.com


                                                 3
Case 19-01229-5-JNC   Doc 78 Filed 10/15/20 Entered 10/15/20 16:14:15        Page 4 of 15




                               - and –

                               HENDREN, REDWINE & MALONE, PLLC

                               Jason L. Hendren (NC State Bar No. 26869)
                               Rebecca F. Redwine (NC State Bar No. 37012)
                               4600 Marriott Drive, Suite 150
                               Raleigh, NC 27612
                               Telephone: 919-420-7867
                               Telefax: 919-420-0475
                               Email: khendren@hendrenmalone.com
                                      rredwine@hendrenmalone.com

                               Attorneys for the Trustee




                                         4
Case 19-01229-5-JNC   Doc 78 Filed 10/15/20 Entered 10/15/20 16:14:15   Page 5 of 15




                                   EXHIBIT A




                                        5
                                                                                                           Business Statement
                Case 19-01229-5-JNC                         Doc 78 Filed 10/15/20 Entered 10/15/20 16:14:15 Page Account
                                                                                                                  6 of 15Number:
                      P.O. Box 1800
                                                                                                                                                                 3952
                      Saint Paul, Minnesota 55101-0800                                                                                              Statement Period:
                      9238        TRN                           S                  Y       ST01                                                           Mar 1, 2019
                                                                                                                                                              through
                                                                                                                                                         Mar 31, 2019
                                                                                                           1010101010101010101010
                                                                                                           1010100111001000000011
                                                                                                           1010101001011011000000
                                                                                                           1001111100110001001001
                                                                                                           1110111000100100101010
                                                                                                           1100010100000001111001
                                                                                                           1001000010100100110000
                                                                                                           1001001100000001111011
                                                                                                           1101111101111000010000
                                                                                                           1100010111101111010111
                                                                                                           1000101001000101110010
                                                                                                           1011100100011100010001
                                                                                                           1110011001001111001100
                                                                                                           1000110111011000100111
                                                                                                           1110000101111110011110
                                                                                                           1111101001010011001101
                                                                                                           1110111001101001100000
                                                                                                           1101010001110010100111
                                                                                                                                                          Page 1 of 2
                                                                                                           1110110110000110111110
                                                                                                           1111001100111111000001
                                                                                                           1110010001111000001010
                                                                                                           1111111111111111111111

                       ADTTATDTATDDTDDDADADAFADAADTTFFTDADADTDTDDFTFATFTDFTFTTDAFDTFAADT


                       CAH ACQUISITION COMPANY # 12 LLC
                       FAIRFAX COMMUNITY HOSPITAL
                                                                                                      %                                         To Contact U.S. Bank
                       1700 SWIFT AVE STE 200                                                         Commercial Customer
                       N KANSAS CITY MO 64116-3834                                                    Service:                                        1-866-329-7770


                                                                                                      U.S. Bank accepts Relay Calls
                                                                                                      Internet:                                          usbank.com




ANALYZED CHECKING                                                                                                                                    Member FDIC
U.S. Bank National Association                                                                                                      Account Number             -3952
Account Summary
                                        # Items
Beginning Balance on Mar 1                             $                    3,150.33
Other Deposits                              41                              7,794.16
Other Withdrawals                           1                               8,905.79-
        Ending Balance on Mar 31, 2019 $                                    2,038.70

Other Deposits
Date  Description of Transaction                                                                                 Ref Number                                Amount
Mar 1 Electronic Deposit                                    From Optum Patient As                                                           $               15.00

Mar 1 Electronic Deposit                                    From Equitable Life a                                                                            89.27

Mar 1 Wholesale Lockbox Deposit                             Location/Ser#                                                                                    95.30
Mar 4 Wholesale Lockbox Deposit                             Location/Ser#                                                                                   366.15
Mar 5 Electronic Deposit                                    From HNB - ECHO                                                                                  51.60

Mar 6 Electronic Deposit                                    From HEALTH CARE AUTH                                                                           517.99

Mar 7 Electronic Deposit                                    From HNB - ECHO                                                                                  57.55

Mar 7 Wholesale Lockbox Deposit                             Location/Ser#                                                                                  1,492.82
Mar 8 Wholesale Lockbox Deposit                             Location/Ser#                                                                                    219.32
Mar 11 Electronic Deposit                                   From HNB - ECHO                                                                                   16.60

Mar 11 Electronic Deposit                                   From Optum Patient As                                                                            50.00
                                                                                                  7
Mar 11 Electronic Deposit                                   From FEP BCBSOK                                                                                 241.16
                                                                                                            0
Mar 12 Electronic Deposit                                   From HNB - ECHO                                                                                  23.40

Mar 13 Electronic Deposit                                   From HNB - ECHO                                                                                  87.55
                                                                                                  7
Mar 13 Wholesale Lockbox Deposit                            Location/Ser#                                                                                   120.60
Mar 13 Electronic Deposit                                   From HEALTH CARE AUTH                                                                           351.14

Mar 14 Electronic Deposit                                   From HNB - ECHO                                                                                    9.80

Mar 14 Electronic Deposit                                   From PacifiCare Life                                                                             70.35

Mar 14 Electronic Deposit                                   From UNITEDHEALTHCARE                                                                           129.54
                                                                                                  7
Mar 14 Wholesale Lockbox Deposit                            Location/Ser#                                                                                   495.00
Mar 15 Electronic Deposit                                   From HNB - ECHO                                                                                  57.55

Mar 15 Wholesale Lockbox Deposit                            Location/Ser#                                                                                    65.30
                                                                         BALANCE YOUR ACCOUNT
                 Case 19-01229-5-JNC                         Doc 78To keep
                                                                      Filed    10/15/20
                                                                           track                 Entered
                                                                                 of all your transactions, you10/15/20     16:14:15
                                                                                                               should balance              Page
                                                                                                                              your account every   7 ofPlease
                                                                                                                                                 month. 15
                                                                         examine this statement immediately. We will assume that the balance and transactions shown are
                                                                         correct unless you notify us of an error.

Outstanding Deposits
DATE                          AMOUNT                                     1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                            the left. Record the total.
                                                                         2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                            and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                         $                                             should be recorded in the Outstanding Withdrawals section at the left. Record the total.
                                                                         3. Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals
DATE                          AMOUNT                                     4. Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________
                                                                         5. Total lines 3 and 4.                                                                           $_____________
                                                                         6. Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________
                                                                         7. Subtract line 6 from line 5. This is your balance.                                             $_____________
                                                                         8. Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                            debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                            register.
                                                                         9. Enter in your register and add to your register balance any deposits or other credits (including
                                                                            interest, if any) that appear in your statement but have not been recorded in your register.
                                                                         10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                             match, review and check all figures used, and check the addition and subtraction in your register.
                                                                             If necessary, review and balance your statement from the previous month.
TOTAL                         $

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank, EP-MN-WS5D, 60 Livingston
Ave., St. Paul, MN 55107.
· Tell us your name and account number.
· Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
· Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.
    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.
IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:
U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
In your letter, give us the following information:
· Account information: Your name and account number.
· Dollar Amount: The dollar amount of the suspected error.
· Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
· We cannot try to collect the amount in question, or report you as delinquent on that amount.
· The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
   pay the amount in question or any interest or other fees related to that amount.
· While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
· We can apply any unpaid amount against your credit limit.
Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.
REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES
We may report information about account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a result, this
may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling 844.624.8230
or by writing to: U.S. Bank Attn: Consumer Bureau Dispute Handling (CBDH), P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide:
your name, address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g.,
affidavit of identity theft), if applicable.




Member FDIC
                                              CAH ACQUISITION COMPANY # 12 LLC                                  Business Statement
                Case 19-01229-5-JNC            Doc 78
                                              FAIRFAX     Filed 10/15/20
                                                      COMMUNITY   HOSPITAL Entered             10/15/20 16:14:15 Page Account
                                                                                                                       8 of 15Number:
                                              1700 SWIFT AVE STE 200
                                              N KANSAS CITY MO 64116-3834                                                                              3952

                                                                                                                                        Statement Period:
                                                                                                                                              Mar 1, 2019
                                                                                                                                                  through
                                                                                                 1010101010101010101010
                                                                                                 1010100111001010111011
                                                                                                 1010101001011011010000
                                                                                                 1001111101000001000001
                                                                                                 1110111000100100001010
                                                                                                 1100010100000000011111
                                                                                                 1001000010100100011100
                                                                                                 1001010000000001011011
                                                                                                 1101111101111010011000
                                                                                                 1100010111101111011111
                                                                                                                                             Mar 31, 2019
                                                                                                 1000101001001000100010
                                                                                                 1011100100010110001101
                                                                                                 1110011001100100100100
                                                                                                 1000110111010010110011
                                                                                                 1110000100100110100100
                                                                                                 1111101000110011101101
                                                                                                 1110110111011101001000
                                                                                                 1101010010001011010111
                                                                                                 1110101000111001101110
                                                                                                 1111010101011111010001
                                                                                                 1110010001110000001010
                                                                                                 1111111111111111111111

                                                                                                                                              Page 2 of 2

ANALYZED CHECKING                                                                                                                     (CONTINUED)
U.S. Bank National Association                                                                                            Account Number 1            -3952
Other Deposits (continued)
Date   Description of Transaction                                                                      Ref Number                                 Amount
Mar 15 Electronic Deposit                     From HNB - ECHO                                                                                      140.18

Mar 15 Electronic Deposit                     From UMR                                                                                             180.00

Mar 18 Electronic Deposit                     From PAY PLUS                                                                                         23.40

Mar 18 Wholesale Lockbox Deposit              Location/Ser#                                                                                         50.00
Mar 18 Electronic Deposit                     From HNB - ECHO                                                                                      359.93

Mar 18 Electronic Deposit                     From BCBSOK                                                                                          378.96

Mar 19 Electronic Deposit                     From HNB - ECHO                                                                                         6.93

Mar 20 Electronic Deposit                     From HEALTH CARE AUTH                                                                                190.55
                                                                                           D
Mar 21 Wholesale Lockbox Deposit              Location/Ser#                                                                                        852.05
Mar 22 Wholesale Lockbox Deposit              Location/Ser#                                                                                        165.30
Mar 25 Electronic Deposit                     From BCBSOK                                                                                          140.63

Mar 25 Wholesale Lockbox Deposit              Location/Ser#                                                                                        150.30
Mar 27 Electronic Deposit                     From HNB - ECHO                                                                                       16.60

Mar 27 Electronic Deposit                     From HNB - ECHO                                                                                       57.55

Mar 27 Electronic Deposit                     From UnitedHealthcare                                                                                 58.14

Mar 27 Wholesale Lockbox Deposit              Location/Ser#                                                                                        169.90
Mar 28 Electronic Deposit                     From UHC GOVERNMENT E                                                                                 68.14

Mar 29 Electronic Deposit                     From HNB - ECHO                                                                                       32.01
                                                                                       7
Mar 29 Wholesale Lockbox Deposit              Location/Ser#                                                                                        130.60
                                                                                   Total Other Deposits                           $               7,794.16

Other Withdrawals
Date   Description of Transaction                                                                      Ref Number                               Amount
Mar 25 NY GARNISHMENT GT                      R SOURCE LLC                                                                        $           8,905.79-
                                                                                Total Other Withdrawals                           $           8,905.79-

Balance Summary
Date                         Ending Balance   Date                    Ending Balance            Date                             Ending Balance
Mar 1                             3,349.90    Mar 12                       6,386.49             Mar 21                                9,955.32
Mar 4                             3,716.05    Mar 13                       6,945.78             Mar 22                               10,120.62
Mar 5                             3,767.65    Mar 14                       7,650.47             Mar 25                                1,505.76
Mar 6                             4,285.64    Mar 15                       8,093.50             Mar 27                                1,807.95
Mar 7                             5,836.01    Mar 18                       8,905.79             Mar 28                                1,876.09
Mar 8                             6,055.33    Mar 19                       8,912.72             Mar 29                                2,038.70
Mar 11                            6,363.09    Mar 20                       9,103.27
    Balances only appear for days reflecting change.
Case 19-01229-5-JNC   Doc 78 Filed 10/15/20 Entered 10/15/20 16:14:15   Page 9 of 15




                        This page intentionally left blank
                                                                                                           Business Statement
                  Case 19-01229-5-JNC                        Doc 78 Filed 10/15/20 Entered 10/15/20 16:14:15 PageAccount
                                                                                                                   10 of Number:
                      P.O. Box 1800                                           15                                           4817
                      Saint Paul, Minnesota 55101-0800                                                                                          Statement Period:
                      4562        TRN                           S                  Y       ST01                                                       Mar 1, 2019
                                                                                                                                                          through
                                                                                                                                                     Mar 31, 2019
                                                                                                       1010101010101010101010
                                                                                                       1010100111001000001011
                                                                                                       1010101000111011011000
                                                                                                       1001111100010000111001
                                                                                                       1110111000100100110010
                                                                                                       1100010100000001011011
                                                                                                       1001000010100100011000
                                                                                                       1001001100000001011011
                                                                                                       1100101101111110101000
                                                                                                       1101010111100000001111
                                                                                                       1011101000101010011110
                                                                                                       1101100110110010101101
                                                                                                       1010011001001011001000
                                                                                                       1100110100110010111011
                                                                                                       1110001000011011010100
                                                                                                       1111101011011100001101
                                                                                                       1110111000001101111010
                                                                                                       1101011100001011000101
                                                                                                                                                      Page 1 of 2
                                                                                                       1110101011001100000110
                                                                                                       1111000101000001000101
                                                                                                       1110011001110100001010
                                                                                                       1111111111111111111111

                       FTADAAATAAAFTTDFTTDDATFAFFADAFDFDATDDAFATDAFDTDFAAADFAATDFTDDTDFT


                       CAH ACQUISITION COMPANY 12 LLC
                       DBA FAIRFAX COMMUNITY HOSPITAL
                                                                                                  %                                         To Contact U.S. Bank
                       1700 SWIFT AVE STE 200                                                     Commercial Customer
                       N KANSAS CITY MO 64116-3834                                                Service:                                        1-800-377-3053


                                                                                                  U.S. Bank accepts Relay Calls
                                                                                                  Internet:                                          usbank.com




ANALYZED CHECKING                                                                                                                                Member FDIC
U.S. Bank National Association                                                                                                  Account Number             -4817
Account Summary
                                        # Items
Beginning Balance on Mar 1                             $                    2,061.44
Other Deposits                              44                              8,918.45
Other Withdrawals                           2                               5,879.35-
        Ending Balance on Mar 31, 2019 $                                    5,100.54

Other Deposits
Date       Description of Transaction                                                                        Ref Number                                Amount
Mar    1   MERCH                                            PAWNEE DEPOSIT                                                              $                 5.00
Mar    4   Image Cash Letter Deposit                                                                                                                     10.16
Mar    4   Image Cash Letter Deposit                                                                                                                     11.70
Mar    4   Image Cash Letter Deposit                                                                                                                     23.40
Mar    4   MERCH                                            PAWNEE DEPOSIT                                                                               39.00
Mar    5   Image Cash Letter Deposit                                                                                                                     25.00
Mar    5   Image Cash Letter Deposit                                                                                                                     83.30
Mar    5   MERCH                                            PAWNEE DEPOSIT                                                                              100.50
Mar    6   MERCH                                            PAWNEE DEPOSIT                                                                               35.43
Mar    6   Image Cash Letter Deposit                                                                                                                     79.34
Mar    6   Electronic Deposit                               From HEALTH CARE AUTH                                                                       676.47

Mar 6 Electronic Deposit                                    From HEALTH CARE AUTH                                                                       771.10

Mar 7 Electronic Deposit                                    From BCBSOK                                                                                  38.74

Mar 7 MERCH                                                 PAWNEE DEPOSIT                                                                               95.00
Mar 7 Electronic Deposit                                    From BCBSOK                                                                                 112.72

Mar    8   Image Cash Letter Deposit                                                                                                                     40.00
Mar    8   Image Cash Letter Deposit                                                                                                                    117.00
Mar   11   Image Cash Letter Deposit                                                                                                                     10.00
Mar   11   Image Cash Letter Deposit                                                                                                                     78.38
Mar   13   Electronic Deposit                               From HEALTH CARE AUTH                                                                       454.04

Mar 13 Electronic Deposit                                   From HEALTH CARE AUTH                                                                       713.96

Mar 14 Electronic Deposit                                   From FEP BCBSOK                                                                              11.71
                                                                                                        0
Mar 14 Electronic Deposit                                   From BCBSOK                                                                                  74.48

Mar 14 Electronic Deposit                                   From BCBSOK                                                                                 272.66

Mar 15 Image Cash Letter Deposit                                                                                                                         17.51
Mar 18 Image Cash Letter Deposit                                                                                                                         36.00
Mar 19 Image Cash Letter Deposit                                                                                                                         23.40
                                                                         BALANCE YOUR ACCOUNT
                  Case 19-01229-5-JNC                          Doc 78    Filed
                                                                    To keep  track10/15/20         Entered
                                                                                  of all your transactions, you 10/15/20     16:14:15
                                                                                                                should balance               Page
                                                                                                                               your account every    11 Please
                                                                                                                                                  month.  of
                                                                    examine this statement
                                                                                         15  immediately. We will assume that the balance and transactions shown are
                                                                    correct unless you notify us of an error.

Outstanding Deposits
DATE                          AMOUNT                                     1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                            the left. Record the total.
                                                                         2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                            and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                         $                                             should be recorded in the Outstanding Withdrawals section at the left. Record the total.
                                                                         3. Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals
DATE                          AMOUNT                                     4. Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________
                                                                         5. Total lines 3 and 4.                                                                           $_____________
                                                                         6. Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________
                                                                         7. Subtract line 6 from line 5. This is your balance.                                             $_____________
                                                                         8. Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                            debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                            register.
                                                                         9. Enter in your register and add to your register balance any deposits or other credits (including
                                                                            interest, if any) that appear in your statement but have not been recorded in your register.
                                                                         10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                             match, review and check all figures used, and check the addition and subtraction in your register.
                                                                             If necessary, review and balance your statement from the previous month.
TOTAL                         $

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank, EP-MN-WS5D, 60 Livingston
Ave., St. Paul, MN 55107.
· Tell us your name and account number.
· Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
· Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.
    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.
IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:
U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
In your letter, give us the following information:
· Account information: Your name and account number.
· Dollar Amount: The dollar amount of the suspected error.
· Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
· We cannot try to collect the amount in question, or report you as delinquent on that amount.
· The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
   pay the amount in question or any interest or other fees related to that amount.
· While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
· We can apply any unpaid amount against your credit limit.
Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.
REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES
We may report information about account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a result, this
may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling 844.624.8230
or by writing to: U.S. Bank Attn: Consumer Bureau Dispute Handling (CBDH), P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide:
your name, address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g.,
affidavit of identity theft), if applicable.




Member FDIC
                                              CAH ACQUISITION COMPANY 12 LLC                           Business Statement
                  Case 19-01229-5-JNC           Doc
                                              DBA    78 COMMUNITY
                                                  FAIRFAX  Filed 10/15/20
                                                                     HOSPITALEntered   10/15/20 16:14:15 PageAccount
                                                                                                               12 of Number:
                                              1700 SWIFT AVE STE 200
                                                                      15
                                              N KANSAS CITY MO 64116-3834                                                                     4817

                                                                                                                               Statement Period:
                                                                                                                                     Mar 1, 2019
                                                                                                                                         through
                                                                                        1010101010101010101010
                                                                                        1010100111001010101011
                                                                                        1010101000111011011000
                                                                                        1001111100100000011101
                                                                                        1110111000100100110110
                                                                                        1100010100000001111101
                                                                                        1001000010100100000010
                                                                                        1001010000000001000011
                                                                                        1100101101111110101000
                                                                                        1101010111100000111111
                                                                                                                                    Mar 31, 2019
                                                                                        1011101000101001111010
                                                                                        1101100110110101000101
                                                                                        1010011001001001010000
                                                                                        1100110100100110100001
                                                                                        1110001011110010100010
                                                                                        1111101001011101111101
                                                                                        1110111001011101001010
                                                                                        1101010010000110110101
                                                                                        1110101011100000000010
                                                                                        1111100101100011010001
                                                                                        1110001001111110001010
                                                                                        1111111111111111111111

                                                                                                                                     Page 2 of 2

ANALYZED CHECKING                                                                                                            (CONTINUED)
U.S. Bank National Association                                                                                   Account Number              -4817
Other Deposits (continued)
Date   Description of Transaction                                                             Ref Number                                 Amount
Mar 20 Electronic Deposit                     From HEALTH CARE AUTH                                                                       478.05

Mar 20 Electronic Deposit                     From HEALTH CARE AUTH                                                                       544.70

Mar 21 Electronic Deposit                     From BCBSOK                                                                                 143.40

Mar 21 Electronic Deposit                     From BCBSOK                                                                                 257.47

Mar   22   Image Cash Letter Deposit                                                                                                       23.40
Mar   25   Image Cash Letter Deposit                                                                                                       17.90
Mar   25   Image Cash Letter Deposit                                                                                                       46.79
Mar   25   Image Cash Letter Deposit                                                                                                       50.00
Mar   25   Image Cash Letter Deposit                                                                                                      151.89
Mar   27   Electronic Deposit                 From HEALTH CARE AUTH                                                                       384.56

Mar 27 Electronic Deposit                     From HEALTH CARE AUTH                                                                      1,425.91

Mar 28 Image Cash Letter Deposit                                                                                                           60.23
Mar 28 Image Cash Letter Deposit                                                                                                          101.27
Mar 28 Electronic Deposit                     From BCBSOK                                                                                 110.12

Mar 28 Electronic Deposit                     From BCBSOK                                                                                 185.04

Mar 29 Image Cash Letter Deposit                                                                                                           82.81
Mar 29 Image Cash Letter Deposit                                                                                                          898.91
                                                                               Total Other Deposits                      $               8,918.45

Other Withdrawals
Date   Description of Transaction                                                             Ref Number                               Amount
Mar 14 Analysis Service Charge                                                                                           $             110.48-
Mar 25 NY GARNISHMENT GT                      R SOURCE LLC                                                                           5,768.87-
                                                                            Total Other Withdrawals                      $           5,879.35-

Balance Summary
Date                         Ending Balance   Date                Ending Balance       Date                             Ending Balance
Mar 1                             2,066.44    Mar 13                   5,581.68        Mar 21                                7,330.58
Mar 4                             2,150.70    Mar 14                   5,830.05        Mar 22                                7,353.98
Mar 5                             2,359.50    Mar 15                   5,847.56        Mar 25                                1,851.69
Mar 6                             3,921.84    Mar 18                   5,883.56        Mar 27                                3,662.16
Mar 7                             4,168.30    Mar 19                   5,906.96        Mar 28                                4,118.82
Mar 8                             4,325.30    Mar 20                   6,929.71        Mar 29                                5,100.54
Mar 11                            4,413.68
    Balances only appear for days reflecting change.
Case 19-01229-5-JNC   Doc 78 Filed 10/15/20 Entered 10/15/20 16:14:15   Page 13 of
                                       15




                       This page intentionally left blank
                           Case 19-01229-5-JNC           Doc 78 Filed 10/15/20 Entered 10/15/20 16:14:15                               Page 14 of
                                                                          15

                                                                                             FORM 2
                                                                              CASH RECEIPTS AND DISBURSEMENTS RECORD

Case No.                   19-01229-5-JNC                                                                       Trustee Name:                            Thomas W. Waldrep, Jr.
Case Name:                 CAH Acquisition Company 12, LLC d/b/a Fairfax Community Hospital                     Bank Name:                               N/A
Taxpayer ID #:             XX-XXXXXXX                                                                           Checking Acct. #:                        N/A
For Period Ending:                     10/15/2020                                                               Blanket bond (per case limit):           $10,000.00
                                                                                                                Separate bond (if applicable):

      1              2               3                                         4                                        5                   6                       7
 Transaction    Check or          Paid to/                                                          Uniform          Deposit         Disbursement           Checking Account
    Date         Ref. #        Received From               Description of Transaction              Tran. Code          $                  $                     Balance

                                                  Due to the brief pendency of this case, the
                                                  Trustee never obtained or exercised practical
                                                  control over the funds held by the Debtor in
                                                  its various deposit accounts. The Trustee's
                                                  interaction with and control over the Debtor's
                                                  deposit accounts was limited to (i)
                                                  confirmation that such accounts existed by
                                                  the appropriate financial institutions, (ii)
                                                  access to daily balance information reporting
                                                  for the Debtor's US Bank accounts, and (iii)
                                                  receipt of US Bank statements for the
                                                  Debtor's US Bank accounts following the
                                                  dismissial of the Debtor's case.


                                                  COLUMN TOTALS
                                                    Less: Bank transfers/CDs                                                 $0.00
                                                  Subtotal
                                                    Less: Payments to debtors                                                                    $0.00
                                                  Net                                                                        $0.00
Case 19-01229-5-JNC      Doc 78 Filed 10/15/20 Entered 10/15/20 16:14:15            Page 15 of
                                          15




                              United States Bankruptcy Court
                             Eastern District of North Carolina



In Re:                                                    Case No. 19-01229-5-JNC

CAH ACQUISITION COMPANY 12, LLC,
d/b/a FAIRFAX COMMUNITY HOSPITAL,
                                                          Chapter 11

         Debtor(s)


                Bankruptcy Administrator's Statement of Position
     Regarding TRUSTEE’S FINAL REPORT AND REQUEST FOR FINAL ORDERS
 APPROVING OF ADMINISTRATIVE EXPENSES AND ENTRY OF FINAL DECREE
       PURSUANT TO BANKRUPTCY RULE 3022 CLOSING THE CASE


      1.     Section 317(b) of Title III of the Judicial Improvements Act of 1990 gives the
Bankruptcy Administrator standing to appear in cases filed under Title II of the United States
Code. This Bankruptcy Administrator's Statement of Position Regarding TRUSTEE’S FINAL
REPORT AND REQUEST FOR FINAL ORDERS APPROVING OF ADMINISTRATIVE
EXPENSES AND ENTRY OF FINAL DECREE PURSUANT TO BANKRUPTCY RULE
3022 CLOSING THE CASE is filed pursuant to that authority.

       2.      I, Marjorie K. Lynch, Bankruptcy Administrator for the Eastern District of North
Carolina, hereby certify that I have reviewed the Trustee's Final Report and Request for Final
Orders Approving of Administrative Expenses and Entry of Final Decree Pursuant to Bankruptcy
Rule 3022 Closing the Case submitted by Thomas W. Waldrep, Jr., the trustee in the above
captioned chapter 11 case, and have found no basis upon which to raise any objection.


Dated: October 5, 2020

                                           /s/Marjorie K. Lynch
                                           Marjorie K. Lynch
                                           Bankruptcy Administrator
